         Case 1:12-cv-09248-LAK Document 171 Filed 04/29/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

IN RE BANK OF NEW YORK MELLON CORP.                             No. 12-MD-2335 (LAK) (JLC)
FOREX TRANSACTIONS LITIGATION


THIS DOCUMENT RELATES TO:

Southeastern Pennsylvania Transportation Authority v.           No. 12-CV-3066 (LAK) (JLC)
The Bank of New York Mellon Corporation, et al.

International Union of Operating Engineers, Stationary
                                                                No. 12-CV-3067 (LAK) (JLC)
Engineers Local 39 Pension Trust Fund v. The Bank of
New York Mellon Corporation, et al.

Ohio Police & Fire Pension Fund, et al. v. The Bank of          No. 12-CV-3470 (LAK) (JLC)
New York Mellon Corporation, et al.

Carver, et al. v. The Bank of New York Mellon, et al.           No. 12-CV-9248 (LAK) (JLC)

Fletcher v. The Bank of New York Mellon, et al.                 No. 14-CV-5496 (LAK) (JLC)



         LEAD PLAINTIFFS’ MOTION FOR ORDER AUTHORIZING CY PRES
            DISTRIBUTION OF RESIDUAL SETTLEMENT PROCEEDS

       Lead Plaintiffs, upon the accompanying Declaration of Ed Barrero in Support of Lead

Plaintiffs’ Motion for Order Authorizing Cy Pres Distribution of Residual Settlement Proceeds

(the “Barrero Declaration”) (attached hereto as Exhibit 1)1 submitted on behalf of Epiq Class

Action & Claims Solutions, Inc. (“Epiq”), hereby move this Court for entry of the accompanying

[Proposed] Order Authorizing Cy Pres Distribution of Residual Settlement Proceeds, which

would, inter alia: (i) approve the recommendation that any further re-distribution of the Net

Settlement Proceeds would not be cost effective or efficient; and (2) authorize contribution of the

1
        Unless otherwise defined herein, capitalized terms have the meaning ascribed to them in
the Stipulation and Agreement of Settlement (ECF No. 583-1) (the “Stipulation”).
         Case 1:12-cv-09248-LAK Document 171 Filed 04/29/20 Page 2 of 5



remaining balance of the Net Settlement Proceeds to the proposed cy pres recipient, Public

Justice Foundation.

       Lead Plaintiffs previously reached a settlement of all claims asserted in the Litigation

against Defendants for $335,000,000. This Court’s Order and Final Judgment (ECF No. 638) and

Order Approving Plan of Allocation (ECF No. 636) approved the Settlement and the Plan of

Allocation. In addition, the Notice disseminated to the Settlement Class informed Settlement

Class Members that, in addition to the $335,000,000 obtained from Defendants as a result of the

Settlement, an additional $155,000,000 obtained pursuant to a settlement between the New York

Attorney General and BNYM and an additional $14,000,000 obtained pursuant to a settlement

between the United States Department of Labor and BNYM (collectively, the “Net Settlement

Proceeds”) would be distributed to Settlement Class Members pursuant to the Court-approved

Plan of Allocation. Defendants have no legal interest in the relief requested herein.2

       After the Settlement became effective, the Claims Administrator completed the claims

administration process and, pursuant to the Court’s Order Approving Distribution Plan for the

Net Settlement Proceeds and Request for Reimbursement of Litigation Expense (ECF No. 672),

payments from the Net Settlement Proceeds were issued to Settlement Class Members in three

distributions. In total, over $429 million in payments were distributed to Settlement Class

Members. See Barrero Decl. ¶¶ 3-6. Following the deduction of Epiq’s additional fees and

expenses (i.e., $28,294.51) and after payment of $2,500.00 for preparing and filing the final tax

return for this matter, a total of $6,471.10 remains unclaimed in the distribution account. See

Barrero Decl. ¶ 8.

2
        See Stipulation ¶ 25 (“[T]he Defendants and the Released Defendant Parties shall have no
responsibility or liability whatsoever for allocation of the Settlement Fund or Net Settlement
Fund and the Defendants shall not otherwise object to the Plan of Allocation proposed by Lead
Plaintiff.”).



                                                 2
         Case 1:12-cv-09248-LAK Document 171 Filed 04/29/20 Page 3 of 5



       It is Epiq’s assessment that it would not be cost effective to conduct a further distribution

of this unclaimed balance. See Barrero Decl. ¶ 9. Lead Plaintiffs and their counsel agree with this

assessment. Accordingly, pursuant to the Distribution Order, Lead Plaintiffs now seek the

Court’s (i) approval of the recommendation that any further re-distribution of the Net Settlement

Proceeds would not be cost effective or efficient; and (ii) authorization to contribute the balance

of the Net Settlement Proceeds to a nonsectarian, not-for-profit, 501(c)(3) organization that is

independent of Lead Settlement Counsel so that Lead Settlement Counsel do not derive a direct

or indirect benefit from the selection of such organization as a recipient of a charitable

contribution.

       Lead Plaintiffs recommend that the Public Justice Foundation (“PJF”) be designated as

the cy pres recipient of the remaining Net Settlement Proceeds. PJF is a non-sectarian, not-for-

profit organization exempt from taxation under Section 501(c)(3) of the Internal Revenue Code.

See https://www.publicjustice.net/missionpublic-justice-foundation. PJF was founded in 1982

and its membership includes lawyers of various specialties, consumer advocates, class action

specialists, law school professors, law students and public interest advocates. As stated on its

website, PJF’s mission is to “pursue[] high impact lawsuits to combat social and economic

injustice, protect the Earth’s sustainability, and challenge predatory corporate conduct and

government abuses.” Specifically with respect to class action litigation, PJF aims to “combat[]

the strategies corporations endlessly devise to deny people the right to pursue class actions and

fight[s] to expand the availability of class actions where they are necessary to provide a

meaningful remedy to victims of illegal conduct.” Federal courts have approved PJF as a cy pres

recipient of residual balances in other settlements. See, e.g., Maxin v. PHG & Co., Inc., 2019 WL




                                                3
         Case 1:12-cv-09248-LAK Document 171 Filed 04/29/20 Page 4 of 5



4295325, at *3 (S.D. Cal. June 24, 2019); Couser v. Comenity Bank, 2017 WL 2312080, at *3

(S.D. Cal. May 26, 2017).

       Accordingly, Lead Plaintiffs respectfully request that the Court enter the [Proposed]

Order Authorizing Cy Pres Distribution of Residual Settlement Proceeds submitted herewith

which will authorize the contribution of the unclaimed balance of the Net Settlement Proceeds to

PJF. The authorization to proceed with this contribution to PJF will close the case.

Dated: April 29, 2020                        Respectfully submitted,

                                             KESSLER TOPAZ MELTZER
                                               & CHECK, LLP


                                             s/ Sharan Nirmul
                                             Sharan Nirmul
                                             Joseph H. Meltzer
                                             Jonathan F. Neumann
                                             280 King of Prussia Road
                                             Radnor, PA 19087
                                             Tel: (610) 667-7706
                                             Fax: (610) 667-7056
                                             snirmul@ktmc.com
                                             jmeltzer@ktmc.com
                                             jneumann@ktmc.com

                                             LIEFF CABRASER HEIMANN
                                                 & BERNSTEIN, LLP
                                             Elizabeth J. Cabraser
                                             Robert L. Lieff
                                             275 Battery Street, 29th Floor
                                             San Francisco, CA 94111-3335
                                             Tel: (415) 956-1000
                                             Fax: (415) 956-1008
                                             ecabraser@lchb.com
                                             rlieff@lchb.com
                                             -and-
                                             Daniel P. Chiplock
                                             Daniel E. Seltz
                                             Michael J. Miarmi
                                             Nicholas Diamand
                                             250 Hudson Street, 8th Floor


                                                 4
Case 1:12-cv-09248-LAK Document 171 Filed 04/29/20 Page 5 of 5



                            New York, NY 10013-1413
                            Tel: (212) 355-9500
                            Fax: (212) 355-9592
                            dchiplock@lchb.com
                            dseltz@lchb.com
                            mmiarmi@lchb.com
                            ndiamand@lchb.com

                            Interim Co-Lead Counsel for the Customer Classes

                            McTIGUE LAW LLP
                            J. Brian McTigue
                            4530 Wisconsin Avenue, NW
                            Suite 300
                            Washington, DC 20016
                            Tel: (202) 364-6900
                            Fax: (202) 364-9960
                            bmctigue@mctiguelaw.com

                            Counsel for ERISA Plaintiffs: Carl Carver,
                            Deborah Jean Kenny, Edward C. Day, Joseph F.
                            Deguglielmo, Lisa Parker, Frances Greenwell-
                            Harrell, and Landol D. Fletcher




                              5
